Citation Nr: 1142948	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-36 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma of the rectum, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to December 1945, from June 1946 to June 1947, and from August 1947 to April 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded the claim in January 2011 for additional development of the evidence.  The case has been returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Adenocarcinoma of the rectum was not manifested in service or within the first year following the Veteran's discharge from active duty, and the preponderance of the evidence is against a finding that the Veteran's adenocarcinoma of the rectum is related to his active duty service.


CONCLUSION OF LAW

Service connection for adenocarcinoma of the rectum, to include as due to exposure to herbicides, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2007 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The June 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in September 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, a January 2011 letter asked the Veteran to provide information concerning his treatment providers, additional medical records were requested and received, a VA examination was conducted, and an opinion from a VA oncologist was obtained following claims file review.  Accordingly, the Board finds that the remand directives have been substantially complied with, and that a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a Veteran served continuously for ninety (90) days or more during a 
period of war, or during peacetime service after December 31, 1946, and malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Further, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307 (2011). 

Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the Veteran's claim does not involve such disabilities, further consideration of the implementation of the amended regulation is not required. 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases including gastrointestinal and digestive diseases.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran alleges that his adenocarcinoma of the rectum is etiologically related to his exposure to herbicides during his military service in the Republic of Vietnam.  

The record reflects that the Veteran served in Vietnam from December 3, 1964 to December 2, 1969, and therefore is presumed to have been exposed to herbicides. 

The service treatment records reflect that the Veteran sought treatment in March 1975 for "gas pain" in the lower abdomen of 2 to 3 days duration.  In September 1975, he complained of having sharp lower abdominal pains for 2 days.  He reported nausea, one episode of vomiting and diarrhea.

Post-service treatment records show that in October 1993, the Veteran underwent an end-sigmoid colostomy and mucous fistula for colonic obstruction.  A February 1994 radiology consultation report revealed the presence of a few scattered diverticula noted in the proximal colon.  In March 1994, the Veteran underwent an adhesiolysis by necessity, resection of rectosigmoid, and colostomy takedown.  In May 2004, the Veteran was found to have a complete obstruction of the bowel which spontaneously resolved after oral contrast load.  He was diagnosed with adenocarcinoma of the rectum in August 2006.

In light of the Veteran's contentions and the evidence presented, the Board remanded the claim in January 2011 for a VA examination.

The Veteran reported for a VA examination in February 2011.  The examiner provided a diagnosis of adenocarcinoma of the rectum but did not provide a nexus opinion.  It was reported in April 2011 that the claims folder was not made available to the examiner to provide the requested opinion.

An addendum to the February 2011 VA examination report was provided in August 2011 by a physician certified in medical oncology.  The oncologist noted that the entire claims folder had been reviewed.  He noted that the Veteran suffered a large bowel obstruction in 1993, and was operated at DeWitt Army Hospital.  Operative findings included inflammatory disease.  A diverting colostomy was performed.  A postoperative sigmoidoscopy revealed diverticulosis and diverticulitis.  The oncologist noted that there was no evidence of malignancy represented in the medical record at that time.  In August 2006, a rectal biopsy at Mt. Vernon Hospital revealed adenocarcinoma.  It was reported that the Veteran was successfully treated with chemo-radiation and A-P resection with colostomy and that this was accepted standard therapy at that time.

The oncologist stated that the initial surgery at DeWitt Army Hospital was necessitated by bowel obstruction secondary to diverticulosis, not cancer.  He reported that there were no grounds to conclude that the rectal adenocarcinoma in 2006 was due to the prior diverticulosis, or any other conditions noted while on active duty.  He further stated that there was insufficient evidence to conclude 
that exposure to Agent Orange can be considered a likely cause of rectal adenocarcinoma, and the Institute of Medicine reviews of Agent Orange did not provide support for any such conclusion.  He related that rectal carcinoma is not listed as a "presumptive" disease for Agent Orange exposure.

At the outset, the Board notes that adenomacarcinoma of the rectum is not an enumerated disease under 38 C.F.R. § 3.309(e).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply to this disability.     

Furthermore, the Board finds that service connection is not warranted on a direct basis.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis pertaining to cancer of the rectum.  Additionally, there is no evidence that the cancer was manifested in the first post-service year.  The first showing of the cancer is several decades following the Veteran's discharge from service.  This is evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Crucially, after reviewing the Veteran's medical history and conducting a thorough VA examination, a VA oncologist, in an August 2011 opinion, specifically stated that there was insufficient evidence to conclude that 
the Veteran's Agent Orange exposure was the likely cause of his rectal adenocarcinoma.  Moreover, the examiner concluded that the Veteran's rectal adenocarcinoma was not due to any other conditions noted during his active duty service.  There is no medical opinion to the contrary.  The Board acknowledges that a September 2006 private report noted the Veteran's history included Agent Orange exposure, but no opinion was provided indicating that the Veteran's rectal cancer was in any way related to service, to include herbicide exposure therein.  

The only opinion in favor of the claim is the Veteran's.  However, there is no indication that the Veteran possesses any medical expertise concerning gastrointestinal conditions or cancer.  As a layperson without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion on the diagnosis and etiology of his rectal cancer, as the diagnosis and etiology of gastrointestinal cancer requires medical testing and expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997). Hence, his assertions in this regard simply do not constitute persuasive evidence in support of the claim for service connection.  The Board finds the opinion of the VA oncologist to be highly probative and persuasive on this point.  

Further, the Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and gastrointestinal and digestive disorders.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).  

The Veteran's representative argues that the VA examiner did not provide a detailed rationale for the conclusions reached in the August 2011 report.  However, the August 2011 VA medical opinion was based upon a review of the record and thoughtful analysis of the Veteran's entire history.   The VA oncologist's conclusions were clearly explained and were consistent with the Veteran's medical history and the conclusions of NAS.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The oncologist is an expert in the field, and his conclusion, based on such expertise, is highly probative.  There is no other competent medical opinion of record which indicates the rectal cancer is related to service.  Ultimately, the Veteran has the responsibility to present and support a claim for benefits, and while he has presented evidence of a current disability, competent evidence linking that condition to service has not been provided.  See 38 U.S.C. § 5107(a) (providing the appellant "has the responsibility to present and support a claim for benefits"); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed.Cir.2009) ("It is the veteran's 'general evidentiary burden' to establish all elements of his claim."); Hogan v. Peake, 544 F.3d 1295, 1297 (Fed.Cir.2008) ("[A] veteran must show that the current disability is 'service connected,' i.e., that there is a medical nexus between the disability and an 'in-service precipitating disease, injury or event.'" (quoting Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed.Cir.2005))).

In summary, the Veteran's rectal cancer was not shown in service or for many years thereafter, is not a disease presumptively related to herbicide exposure, and the most probative evidence indicates the disease is not related to the Veteran's military service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for adenocarcinoma of the rectum and the claim is denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 


ORDER

Service connection for adenocarcinoma of the rectum is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


